Case 8:19-cv-01257-JFW-PJW Document 53-1 Filed 12/09/19 Page 1 of 2 Page ID #:392



    1
    2
    3
    4
    5
    6
    7
    8                         UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10
   11   BRYCE ABBINK, individually and on          Case No. 8:19-cv-01257-JFW-PJWx
   12   behalf of all others similarly situated,
                                                   Hon. John F. Walter
   13                   Plaintiff,

   14         v.
                                                   [PROPOSED] JUDGMENT
   15   EXPERIAN INFORMATION
        SOLUTIONS, INC., et al.
   16                   Defendant.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                       [PROPOSED] JUDGMENT
                                                                Case No. 8:19-cv-01257-JFW-PJWx
Case 8:19-cv-01257-JFW-PJW Document 53-1 Filed 12/09/19 Page 2 of 2 Page ID #:393



    1         For the reasons set forth in the Court’s Order Granting Defendant Experian
    2   Information Solutions Inc.’s Motion to Dismiss (ECF No. 52), the Court hereby
    3   ORDERS as follows:
    4         1.    The Court ENTERS FINAL JUDGMENT in favor of Experian
    5   Information Solutions, Inc. (“Experian”) and against Plaintiff Bryce Abbink
    6   (“Plaintiff”) as to each and every claim asserted in Plaintiff’s Complaint asserted
    7   against Experian;
    8         2.    Plaintiff shall take nothing by way of his Complaint against Experian,
    9   and the Complaint is hereby DISMISSED with prejudice; and
   10         3.    Experian shall recover its costs and attorney fees from Plaintiff to the
   11   extent permitted by law.
   12         IT IS SO ORDERED.
   13   Dated:
   14
                                                 By:
   15                                                  Hon. John F. Walter
                                                       United States District Judge
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                        [PROPOSED] JUDGMENT
                                                                 Case No. 8:19-cv-01257-JFW-PJWx
